OPINION. Opper, Judge-. The deficiencies in issue are for income tax in the respective amounts of $5,388.96 for the year 1943 in Docket No. 23432 and $3,001.64 for the year 1945 in Docket No. 23433. Petitioner. claims an overpayment. The issue in each of the consolidated proceedings is whether petitioner, as a member of a law partnership, is entitled to apply section 107, Internal Revenue Code, so as to include in the time of the rendition of the services the period prior to his admission to the partnership. The facts have been stipulated and are hereby found accordingly. Elder W. Marshall, hereinafter called petitioner, and Bessie I. Marshall, his wife, reside in Pittsburgh, Pennsylvania, and filed their income tax returns for the years involved with the- collector for the twenty-third district of Pennsylvania. Petitioner is an attorney at law. He was admitted to practice in Allegheny County, Pennsylvania, in 1907. Except for military service during the first World War and an interval of ten years from 1928 to 1938 during which he served as a judge of the Court of Common Pleas of Allegheny County, he has been continuously engaged in the practice of law since 1907. On January 17, 1938, petitioner was employed by the firm of Reed, Smith, Shaw & McClay, which had been a law partnership for some years prior to January 1, 1932. He was admitted to membership in the firm on January 1, 1941, and as such became entitled to share in fees received thereafter for services rendered by the firm even prior to his admission. In May, 1942, the firm received two fees totaling $100,000, each of which represented all of the compensation for specific legal services rendered by the firm for these clients between January 1, 1935, and December 31,1941. Petitioner received 3y2 per cent of the net profits of the firm for the year 1942, which included a portion of such fees. Similarly, in 1943, the firm received fees totaling $200,250, representing the entire fee for services for certain clients from January 1, 1935, to June 30, 1943. During the same year it received two other fees totaling $75,000, representing the. total compensation for specific services rendered in one case from January 1,1939, to June 30, 1943; and in the other case from April 1,1939, to December 31,1943. Petitioner received as his share of the net profits of the firm 3y2 per cent thereof during the first half of 1943 and 414 per cent during the second half. During 1945 the firm received fees totaling $410,000, representing all of the compensation for services rendered in one case from December 1, 1938, to February 21,1945; in another from January 1,1933, to May 16, 1945; and in the third, from January 1, 1932, to December 5, 1945. Petitioner received as his distributable share of the net profits 5 per cent. In each case petitioner reported his income and computed his tax under the provisions of section 107 as though the payments in question had been received by him ratably over the period during which the services had been rendered. Respondent in his deficiency notice determined that the entire amount was taxable as ordinary income received in full, except that for the year 1945 the tax was permitted to be computed as though the services in question had been rendered for a period beginning January 1, 1941, the date of petitioner’s admission to the partnership. Disposition of the controversy depends upon the answer to a simple and comparatively narrow question. Does section 107, Internal Revenue Code,1 in the form in which it was applicable to the years in issue contemplate allocation of compensation for personal services rendered by a partnership over the entire period of rendition of the services, notwithstanding that the taxpayer-partner who shares in the compensation was not a member of the partnership during all of that period ? The parties are in apparent agreement that prior to the 1942 amendment2 respondent’s position was the only tenable one. It was in fact so held. Ralph G. Lindstrom., 3 T. C. 686. But there the court took pains to point out on affirmance, Lindstrom v. Commissioner (C. C. A., 9th Cir.), 149 Fed. (2d) 344, 346, that: * * * The subsequent amendment of this section by Section 139 of the Revenue Act of 1942 does not apply as it relates only to taxable years beginning after December 31, 1940. A comparison, of tbe language of tbe section before and after tbe amendment demonstrates, however, that emphasis was reversed by the new provision and was removed from tbe person who renders the services to the person who is required to report the income. That this was intentional appears from the legislative history: In order for section 107 (a) to be applicable it is not necessary that the individual who includes in his gross income, compensation for such personal services be the person who renders such services. * * *3  The fact, therefore, that petitioner could not have participated in the rendition of all of the services involved because he was not connected with the firm during the entire period of service would not of itself deprive him of resort to it. Respondent concedes, moreover, that “petitioner’s contention * * * is not expressly forbidden by the language of the statute.” And he apparently accepts the further proposition that the accession of petitioner to partnership did not bring about a dissolution of the old firm nor create a new one. Callahans. War Contracts Price Adjustment Board, 13 T. C. 355; Uniform Partnership Act, secs. 29, 31, so that it can not successfully be contended that the services were not rendered by the partnership of which petitioner became a member. As we understand it, respondent’s resistance to the application of section 107 reduces to the proposition that, although within a permissible interpretation of its language, petitioner’s case was not actually intended by Congress to be included, and that to do so would result in absurd and unreasonable consequences. Cf. John Bell Keeble, Jr., 2 T. C. 1249, 1252. In rejecting his argument, as we feel compelled to do, we pass only upon the present situation and others analogous to it, reserving the “absurd” eventualities for future disposition when necessary if the facts he envisages actually arise. The outstanding characteristic of the arrangement by which petitioner became entitled to the share of the compensation upon which the tax is now in dispute is that petitioner’s partners, in an obviously arm’s length business transaction and for a contribution on petitioner’s part which must to them have appeared adequate, permitted him to share in the compensation for services rendered not by him, but by the other members of the firm and its employees partly prior to his association with them. We can not say under these circumstances that the arrangement did not have a business purpose, nor that the income received does not come squarely within the four corners of the taxing statute. “The will of Congress has been plainly expressed in language that does not permit or require a strained or unnatural interpretation. The words of the statute may not be extended or distorted beyond their plain, popular meanitig.” Lindstrom v. Commissioner, supra, 346. Once it is recognized that the requirement of actual participation in the services has been eliminated, we can not perceive in these facts the inherent absurdity or lack of congressional intent to which respondent’s fears are directed. Respondent’s interpretation not only reduces the period over which the compensation may be allocated, but entirely eliminates allocation where the partnership status does not extend over three years. These are results which were required-under the predecessor section. Ralph G. Lindstrom, supra. They are not required by its present wording. In a sense it is respondent’s interpretation which would, tend to create unreasonable consequences. Petitioner became associated with the firm early in 1938. By the end of 1943 that association had extended for almost five years. The record does not show whether or not petitioner in his capacity as an employee rendered services resulting in the fees received in 1943, nor what part this might have played in his becoming a partner. The failure to reveal this is not significant, bearing in mind the entire-irrelevance of demonstrating whose services earned the compensation. But it is at least possible in this case or some other that for well over 36 months petitioner himself contributed to the earning of the 1943 income. Yet respondent eliminates the entire amount from the scope of section 107 on the ground that by the end of 1943 petitioner had not actually been a member of the firm for the 36-month period. Similarly the record shows that petitioner’s percentages varied from year to year, so that although he was a partner the share of the fees which he would have received had they been ratably paid over the period of his membership would not have been the same. Practical considerations looking to the elimination of impossibly intricate computation, and including the complications involved in the withdrawal of other members and their changes in compensation hence likewise lead to acceptance of the simple formula which respondent himself apparently approves. And the generality of the statutory language justifies the conclusion that it was not the legislative purpose to draw narrow distinctions among the infinite possible factual variations which this very record thus exemplifies. Since it is the status of the recipient of the income in the year of receipt, and not either his status in prior years, Federico Stallforth, 6 T. C. 140, or the identity of the individual who contributed the services that is made to govern the application of section 107 in its present form, we are satisfied tliat under the facts of this proceeding petitioner correctly computed his tax by use of its provisions. On this disposition of the principal issue no dispute apparently exists as to the application of the Current Tax Payment Act. William F. Knox, 10 T. C. 550. Reviewed by the Court. Decision will he entered wader Rule 50.   SEC. 107. * * * In the ease of compensation (a) received, for personal services rendered by an individual in his individual capacity, or as a member of a partnership, and covering a period of five calendar years or more from the beginning to the completion of such services, (b) paid (or not less than 95 per centum of which is paid) only on completion of such services, and (c) required to be included in gross income of such individual for any taxable year beginning after December 81, 1938, the tax attributable to such compensation shall not be greater than the aggregate of the taxes attributable to such compensation had it been received in equal portions in each of the years included in such period.    In order for section 107 (a) to be applicable, it is not necessary that tbe individual who includes in bis gross income compensation for such personal services be the person who renders such services. For example, a partner who shares in compensation for such personal services rendered by the partnership may be entitled to the benefits of section 107 (a), notwithstanding that he took no part in the rendering of such services. Likewise, in community property States, the spouse of a person who renders such personal services may be entitled to the benefits of section 107 (a). (S. Rept. No. 1631, 77th Cong., 2d sess., p. 109.)